ORDER
These appeals are from judgments entered in the trial court disposing of cases which were commenced as class actions under the provisions of Rule 23, Federal Rules of Civil Procedure, 28 U.S.C.A. The trial court, 325 F.Supp. 1089, failed to determine whether the actions could be maintained as class actions as required by Rule 23(c), and the judgments from which these appeals are taken do not “include and describe those whom the court finds to be members of the class.”
It is, therefore, ordered that the judg-. ments of the trial court are reversed and the cases remanded for further proceedings pursuant to Rule 23, Federal Rules of Civil Procedure, and for consideration in the light of this Court’s opinion in Manning v. International Union and General Motors Corp., 466 F.2d 812, decided September 11, 1972.